DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments, filed on 3/28/2022, are persuasive and all claims will be examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13, 15, 17, 25, 26, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10847801. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach an electrode for an electrical storage device, wherein the electrode comprises a conductive carbon mixture comprising: an oxidized carbon having conductivity, at least a part of which has a paste-like state; and a different conductive carbon, wherein the oxidized carbon covers a surface of the different conductive carbon.  Although U.S. Patent No. 10847801 does not specifically state that a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the conductive carbon mixture is in a range of 20-55% of a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the different carbon, the conductive carbon mixture of U.S. Patent No. 10847801 would inherently have this property because of the specific method steps and materials used, which are the same as that of the present invention.
Claims 11, 13, 15, 17, 25, 26, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10573896. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach an electrode for an electrical storage device, wherein the electrode comprises a conductive carbon mixture comprising: an oxidized carbon having conductivity, at least a part of which has a paste-like state; and a different conductive carbon, wherein the oxidized carbon covers a surface of the different conductive carbon.  Although U.S. Patent No. 10847801 does not specifically state that a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the conductive carbon mixture is in a range of 20-55% of a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the different carbon, the conductive carbon mixture of U.S. Patent No. 10847801 would inherently have this property because of the specific method steps and materials used, which are the same as that of the present invention..
Claims 18, 20, 22, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10784514. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method of producing a conductive carbon mixture and an electrode comprising: oxidizing a carbon raw material having conductivity to obtain an oxidized carbon until the oxidized carbon changes into a paste-like state when subjected to pressure, dry mixing the oxidized carbon and a different carbon while applying pressure to change a part of the oxidized carbon into a paste-like state and covering the surface of the different carbon with the oxidized carbon to form the conductive carbon mixture, mixing the conductive carbon mixture with an active material, binder and solvent to form a slurry, applying the active material mixture onto a current collector, and applying pressure so that a surface of the active material is covered by the oxidized carbon.
Claims 18, 20, 22, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10332692. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a method of producing a conductive carbon mixture and an electrode comprising: oxidizing a carbon raw material having conductivity to obtain an oxidized carbon until the oxidized carbon changes into a paste-like state when subjected to pressure, dry mixing the oxidized carbon and a different carbon while applying pressure to change a part of the oxidized carbon into a paste-like state and covering the surface of the different carbon with the oxidized carbon to form the conductive carbon mixture, mixing the conductive carbon mixture with an active material, binder and solvent to form a slurry, applying the active material mixture onto a current collector, and applying pressure so that a surface of the active material is covered by the oxidized carbon.
Claims 11, 13, 15, 17, 18, 20, 22, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10784514. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach an electrode for an electrical storage device, wherein the electrode comprises a conductive carbon mixture comprising: an oxidized carbon having conductivity, at least a part of which has a paste-like state; and a different conductive carbon, wherein the oxidized carbon covers a surface of the different conductive carbon.  Although U.S. Patent No. 10847801 does not specifically state that a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the conductive carbon mixture is in a range of 20-55% of a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the different carbon, the conductive carbon mixture of U.S. Patent No. 10847801 would inherently have this property because of the specific method steps and materials used, which are the same as that of the present invention.  Both inventions also teach a method of producing a conductive carbon mixture and an electrode comprising: oxidizing a carbon raw material having conductivity to obtain an oxidized carbon until the oxidized carbon changes into a paste-like state when subjected to pressure, dry mixing the oxidized carbon and a different carbon while applying pressure to change a part of the oxidized carbon into a paste-like state and covering the surface of the different carbon with the oxidized carbon to form the conductive carbon mixture, mixing the conductive carbon mixture with an active material, binder and solvent to form a slurry, applying the active material mixture onto a current collector, and applying pressure so that a surface of the active material is covered by the oxidized carbon.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13, 15, 17, 18, 20, 22 and 24-30 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kubota (JP Publication 2016-096125).
Regarding claims 11, 25, 29 and 30, Kubota discloses an electrode for a power storage device comprising an active material covered by a conductive carbon mixture, wherein the conductive carbon mixture comprises an oxidized carbon in a paste-like state covering a different carbon material (Paragraphs 0028, 0029, 0040, 0048, 0054).
As to claims 18 and 27, Kubota teaches a method of forming the conductive carbon mixture and electrode comprising: oxidizing a carbon raw material having conductivity to obtain an oxidized carbon until the oxidized carbon changes into a paste-like state when subjected to pressure, dry mixing the oxidized carbon and a different carbon while applying pressure to change a part of the oxidized carbon into a paste-like state and covering the surface of the different carbon with the oxidized carbon to form the conductive carbon mixture, mixing the conductive carbon mixture with an active material, binder and solvent to form a slurry, applying the active material mixture onto a current collector, and applying pressure so that a surface of the active material is covered by the oxidized carbon (Paragraphs 0033-0039, 0054).
Regarding claims 13 and 20, Kubota discloses that the oxidized carbon contains 10% by mass or more of the total hydrophilic portion (Paragraph 0036).
Regarding claims 15, 17, 22 and 24, Kubota states that the oxidized carbon can be Ketjen black and the different carbon can be acetylene black (Paragraphs 0029 and 0049).
As to claims 26 and 28, Kubota teaches that the ratio of the carbon mixture to the active material is 10:90 to 0.5:99.5 (Paragraph 0049).
Although Kubota does not specifically state that a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the conductive carbon mixture is in a range of 20-55% of a ratio of the peak intensity of the 2D band to the peak intensity of the D band in a Raman spectrum of the different carbon, the conductive carbon mixture of Kubota would inherently have this property because of the specific method steps and materials used, which are the same as that of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722